Citation Nr: 1021233	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral sinusitis with chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1978 to March 
1981, from July 1982 to September 1985, and from January 1986 
to November 1991.  In addition, the Veteran served in the 
Navy-USNR (TAR) from August 1995 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral sinusitis with 
chronic allergic rhinitis, but assigned a noncompensable 
evaluation.  

This case was originally before the Board in January 2009, 
when it was remanded for further development.  That 
development having been completed, the case is once again 
before the Board for appellate consideration.


FINDING OF FACT

The Veteran's bilateral sinusitis with chronic allergic 
rhinitis is manifested by sneezing, itchy eyes, a running 
nose, and other minor allergy symptoms, as well as x-ray 
evidence of maxillary sinusitis.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral sinusitis with chronic allergic rhinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Codes 6513, 6522 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for bilateral sinusitis with chronic 
allergic rhinitis.  Preadjudication VCAA notice was provided 
in a November 2003 letter which advised the Veteran of the 
evidence needed to establish service connection, as well as 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  A 
March 2009 letter additionally advised the Veteran of the 
information and evidence needed to substantiate his claim for 
a higher rating.  That letter also advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last adjudicated in April 2010.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
post service treatment records, and VA examination reports.

This case was remanded in January 2009 for further 
development.  As requested in the remand, notice consistent 
with Dingess was provided in a March 2009 letter and the 
Veteran was afforded a VA examination.  The Veteran was also 
asked in that letter for information regarding any private or 
VA treatment that he might have had since May 2005.  He did 
not respond.  The Veteran's claim was readjudicated in April 
2010 before being returned to the Board.  Therefore, the 
Board finds that the AMC has substantially complied with the 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's bilateral sinusitis with chronic allergic 
rhinitis is currently rated under Diagnostic Code 6522.  The 
condition can also be considered pursuant to Diagnostic Code 
6513.  The Veteran contends on appeal that he is entitled to 
a 10 percent evaluation for his sinus/rhinitis disability.

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis, a 10 percent rating is applicable when, without 
polyps, there is a greater than 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  A 30 percent rating is applicable when there are 
polyps present.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2009).

Diagnostic Code 6513, for maxillary sinusitis, uses the 
General Rating Formula for Sinusitis.  Under the Code, if 
sinusitis is detected by x-ray evidence only, a 
noncompensable evaluation is assigned.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (2009).

Turning to the evidence, the Veteran underwent a VA 
examination in December 2003.  During that examination, the 
Veteran reported that he has sinusitis constantly, but that 
it was not incapacitating.  He reported that he did not have 
headaches and that he has not used any antibiotics to treat 
his sinusitis.  He indicated that he was taking rabeprazole 
(Aciphex), Flonase nasal spray, Claritin and Benadryl at that 
time.  He reported no functional impairment or lost time at 
work from his condition, although it was noted he was 
retired.  Upon clinical examination, the examiner reported 
that the Veteran did not have sinusitis at that time.  An x-
ray revealed sinusitis in the maxillary area bilaterally with 
near-complete opacity of the left maxillary sinus and mild 
clouding of his ethmoid air cells.  The Veteran was diagnosed 
with bilateral maxillary sinusitis with chronic allergic 
rhinitis.

The Veteran's VA treatment records and lay statements 
indicate that he complained occasionally of sinus symptoms 
throughout the appeal period.  These symptoms generally 
consisted of sinus problems, headaches, running nose, and 
sneezing ten to fifteen times a day.  The Board specifically 
notes that the Veteran was diagnosed with chronic allergic 
rhinitis in November 2004, at which time he reported that he 
stopped using his nasal spray because it was not working.  He 
was prescribed Claritin for his symptoms at that time.

The Veteran underwent another VA examination for his sinus 
disability in May 2009.  During that examination, the Veteran 
reported frequent sneezing, particularly in the morning.  He 
stated that he had had the problem for years, and that it was 
initially worse in the springtime but that now it was year 
round.  He further reported itchy, runny eyes, nasal 
congestion, and clear anterior rhinorrhea.  He reported 
previously using a nasal spray, but that he had stopped using 
it.  He also stated that he had removed the carpets from his 
house and that he avoids stimuli, like mowing his lawn.  He 
stated that he takes Benadryl as needed with some relief.  On 
anterior rhinoscopy, the Veteran demonstrated bilateral 
inferior septal spurs, but did not demonstrate any frank 
obstruction.  The Veteran's bilateral inferior turbinates 
were shown to be blue and boggy, with no obvious pus or 
polyps in the middle meati.  He was diagnosed with allergic 
rhinitis and was prescribed flunisolide, Claritin, and nasal 
saline, and it was recommended that the Veteran wash his 
sheets frequently in hot water.  

An addendum dated five days after the examination noted that 
the examiner reviewed the claims file and opined that the 
Veteran's sinus symptomatology was minor.  An additional 
addendum from June 2009 noted that the Veteran reported being 
"sick" every morning with allergy symptoms, and that he 
self treated these symptoms in the past with nasal sprays and 
Benadryl.  He indicated that since May 2009 he was taking 
Loratidine, flunisolide nasal spray, and nasal saline.  He 
reported that he could not recall ever having taken 
antibiotics for his symptoms and that he was not currently 
taking any antibiotics.  The VA doctor indicated that there 
was no evidence that the Veteran had been recently treated 
for sinusitis.  The Veteran did not report any incapacitating 
episodes.

Upon review of the record, the Board finds that the evidence 
does not support a compensable evaluation. The evidence of 
record does not demonstrate that the Veteran has ever had any 
incapacitating episodes of sinusitis which required prolonged 
antibiotic treatment.  In fact, the Veteran reported that he 
had not been treated with any antibiotics throughout the 
appeal period.  Moreover, the Veteran reported no 
incapacitating episodes during either VA examination, and in 
fact, he reported that he had no functional impairment as a 
result of his sinus/rhinitis disability in the December 2003 
VA examination.

Additionally, the evidence does not demonstrate that the 
Veteran had three to six non-incapacitating episodes of 
sinusitis throughout the appeal period.  The Board notes that 
the Veteran was not shown to have any clinical findings of 
sinusitis during his December 2003 or May 2009 VA 
examination, nor do the Veteran's treatment records and lay 
statements demonstrate that he was treated for sinusitis at 
any time throughout the appeal period.  Furthermore, in the 
June 2009 VA examination addendum the examiner noted that 
there was no evidence that the Veteran had been recently 
sought treatment for sinusitis.  

While the Veteran did demonstrate x-ray evidence of maxillary 
sinusitis in December 2009, such findings specifically fall 
within the noncompensable rating criteria under Diagnostic 
Code 6513.  The Veteran's symptomatology shows that he 
suffers from sneezing, itchy eyes, a running nose, and other 
allergy symptoms.  Such symptomatology was described by the 
May 2009 VA examiner as being minor.  Moreover, the evidence 
of record does not demonstrate that the Veteran has any 
polyps in the nasal passages, nor were polyps identified.  
The Board finds the medical evidence of record is more 
probative than the contentions of the Veteran concerning the 
severity of his condition.  

In light of the above, the Board finds that the Veteran's 
symptomatology more nearly approximates a noncompensable 
rating under both Diagnostic Code 6513 and 6522.  
Accordingly, the Board finds that an initial compensable 
evaluation for service-connected bilateral sinusitis with 
chronic allergic rhinitis must be denied. See 38 C.F.R. § 
4.97, Diagnostic Codes 6513, 6522.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral sinusitis with chronic allergic rhinitis is denied.




____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


